

SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of March 22, 2007, by
and among IsoRay, Inc., a Minnesota corporation, with headquarters located at
350 Hills Street, Suite 106, Richland, Washington 99354 (the "Company"), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
"Buyer" and collectively, the "Buyers").


WHEREAS:


a. The Company and each Buyer desire to enter into this transaction to purchase
the Purchased Shares (as defined below) set forth herein pursuant to a currently
effective shelf registration statement on Form S-3, which provides for the
registration of up to $20 million of the Company’s securities including shares
of common stock, par value $0.001 per share, of the Company (the "Common Stock")
and warrants to purchase shares of common stock (Registration Number 333-140246)
(the "Registration Statement"), which Registration Statement has been declared
effective in accordance with the Securities Act of 1933, as amended (the "1933
Act"), by the United States Securities and Exchange Commission (the "SEC").


b. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
Common Stock, set forth opposite such Buyer's name in column (3) on the Schedule
of Buyers (which aggregate amount for all Buyers together shall be 4,000,000
shares of Common Stock and shall collectively be referred to herein as the
"Purchased Shares") and (ii) a warrant representing the right to acquire
initially up to that number of additional shares of Common Stock set forth
opposite such Buyer's name in column (4) on the Schedule of Buyers (which
aggregate amount for all Buyers together shall be initially 800,000 shares of
Common Stock and shall collectively be referred to herein as the "Warrants"), in
substantially the form attached hereto as Exhibit A (as exercised, collectively,
the "Warrant Shares").


c. The Purchased Shares, the Warrants and the Warrant Shares are collectively
referred to herein as the "Securities".


NOW, THEREFORE, the Company and each Buyer hereby agree as follows:


1. PURCHASE AND SALE OF PURCHASED SHARES AND WARRANTS.
 
a. Purchase of Purchased Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company on the Closing Date (as defined below) (i) the
number of Purchased Shares as is set forth opposite such Buyer's name in column
(3) on the Schedule of Buyers and (ii) Warrants to acquire initially up to that
number of Warrant Shares as is set forth opposite such Buyer's name in column
(4) on the Schedule of Buyers (the "Closing"). The Closing shall occur on the
Closing Date at the offices of Keller Rohrback, PLC, 3101 North Central Avenue,
Suite 1400, Phoenix, Arizona 85012.


--------------------------------------------------------------------------------



b. Purchase Price. The purchase price for each Purchased Share and the portion
of the accompanying Warrant Share corresponding to such Purchased Share to be
purchased by each Buyer at the Closing shall be $4.00 (the "Purchase Price").
 
c. Closing Date. The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., Mountain Standard Time, on March 19, 2007 (or such other date as is
mutually agreed to by the Company and each Buyer), after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below (or such other date as is mutually agreed to by the Company and
each Buyer). As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in The City of Phoenix are
authorized or required by law to remain closed.
 
d. Form of Payment. Prior to the Closing Date, each Buyer shall have remitted
its Purchase Price to an escrow account established by the Company in connection
with the transactions contemplated hereby or by direct funding to the Company.
On the Closing Date (i) through disbursement of the funds held in such escrow
account or by direct funding, Buyer shall pay its Purchase Price to the Company
for the Purchased Shares and Warrants to be issued and sold to such Buyer at the
Closing, by wire transfer of immediately available funds in accordance with the
Company's written wire instructions and (ii) the Company shall (A) cause
Computershare Trust Company N.A., the Company's transfer agent (the "Transfer
Agent"), to issue a certificate for such aggregate number of Purchased Shares
that such Buyer is purchasing as is set forth opposite such Buyer's name in
column (3) of the Schedule of Buyers in the name of such Buyer and (B) deliver
to each Buyer a Warrant pursuant to which such Buyer shall have the right to
acquire such number of Warrant Shares as is set forth opposite such Buyer's name
in column (4) of the Schedule of Buyers, duly executed on behalf of the Company
and registered in the name of such Buyer.


2. REPRESENTATIONS AND WARRANTIES OF EACH BUYER.
 
Each Buyer represents and warrants with respect to only itself that:


a. Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
(as defined below) and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Buyer of the transactions
contemplated by this Agreement has been duly authorized by all necessary action
on the part of such Buyer. This Agreement has been duly executed by such Buyer,
and when delivered by such Buyer in accordance with the terms hereof, each will
constitute the valid and legally binding obligation of such Buyer, enforceable
against it in accordance with its terms, except (a) as such enforceability may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors' rights generally, (b) as enforceability of any indemnification and
contribution provisions may be limited under the federal and state securities
laws and public policy, and (c) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.


--------------------------------------------------------------------------------




b. Certain Trading Activities. Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any purchases or sales of the Company's securities (including,
without limitation, any Short Sales involving the Company's securities) since
the time that such Buyer was first contacted by the Company or any agents
thereof regarding the transactions contemplated hereby. Such Buyer covenants
that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including short sales) except in accordance with and as permitted by
applicable law.
 
c. No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.
 
d. Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.
 
e. No Intent to Effect a Change of Control. Such Buyer has no intent to change
or influence the control of the Company within the meaning of Rule 13d-1 of the
Exchange Act.
 
f. Information And Suitability.
 
(i) The Buyer has been given the opportunity to review the Disclosure Materials
(as hereinafter defined) and has requested, received, reviewed and considered
all other information the Buyer deems relevant in making an informed decision to
purchase the Securities. The Buyer has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and
also had an opportunity to ask questions of officers of the Company that were
answered to the Buyer's satisfaction.
 
(ii) The Buyer recognizes that an investment in the Securities involves a high
degree of risk, including a risk of total loss of the Buyer's investment. The
Buyer is able to bear the economic risk of holding the Securities for an
indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in the
Securities.
 
(iii) The Buyer agrees and acknowledges that it has not relied upon the
Placement Agents (as hereinafter defined) in negotiating the terms of its
investment in the Securities and has made its own decision to invest in the
Securities, without the assistance of the Placement Agents and based solely on
the Disclosure Materials, the Transaction Documents (as hereinafter defined) and
information otherwise furnished to it by the Company.


--------------------------------------------------------------------------------



The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby makes the following representations and warranties to each
Buyer:


a. Subsidiaries. There is no entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest other than
those listed in Schedule 3.1(a) ("Subsidiaries"). Except as disclosed in
Schedule 3.1(a), the Company owns, directly or indirectly, all of the capital
stock of each Subsidiary free and clear of any and all liens, charges,
encumbrances, security interests, rights of first refusal or other restrictions
of any kind ("Liens"), and all the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights.
 
b. Organization and Qualification. The Company and each Subsidiary is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. The Company and each Subsidiary is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, have or reasonably be expected to result in (i) an adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or financial condition of the Company and the Subsidiaries,
taken as a whole or (iii) an adverse impairment to the Company's ability to
perform on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a "Material Adverse Effect"). As used in this Agreement, a
"Subsidiary" is an entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.
 
c. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of this Agreement, the Warrants, the Irrevocable Transfer Agent Instructions (as
defined below) and any other documents or agreements executed in connection with
the transactions contemplated hereunder (collectively, the "Transaction
Documents") and otherwise to carry out its obligations hereunder and thereunder
and to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Purchased Shares and the
Warrants and the reservation for issuance of the Warrant Shares issuable upon
exercise of the Warrants, have been duly authorized by all necessary action on
the part of the Company and no further action is required by the Company, its
Board of Directors or its stockholders in connection herewith and therewith.
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (a) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally, (b) as enforceability of any
indemnification and contribution provisions may be limited under the federal and
state securities laws and public policy and (c) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
 

--------------------------------------------------------------------------------



d. No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Purchased Shares and the Warrants and reservation for issuance of the
Warrant Shares) do not and will not (i) conflict with or violate any provision
of the Company's or any Subsidiary's certificate or articles of incorporation,
any certificate of designations, preferences and rights of any outstanding
series of preferred stock, bylaws or other organizational or charter documents
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations of whichever of any market or quotation service on which the
Common Stock is listed or quoted for trading on the date in question (any of the
foregoing, a "Trading Market"), or by which any property or asset of the Company
or a Subsidiary is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
e. Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration (collectively, "Consents") with,
any Person in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than (i) the filing with the SEC of
the prospectus supplement required by the Registration Statement pursuant to
Rule 424(b) under the 1933 Act (the "Prospectus Supplement") supplementing the
base prospectus forming part of the Registration Statement (the "Prospectus"),
(ii) all filings required pursuant to Section 4(e) hereof and (iii) those
Consents that have been obtained prior to the date hereof. As used in this
Agreement, "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
f. Issuance of the Securities. The Purchased Shares and Warrants are duly
authorized and, upon issuance in accordance with the terms hereof, will be duly
and validly issued, fully paid and nonassessable, free from all taxes, Liens and
charges with respect to the issue thereof. The Warrant Shares have been duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all taxes, Liens and charges with respect to the issue thereof. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to the Warrants in order to issue
the full number of Warrant Shares as are or may become issuable in accordance
with the terms of the Warrants. The issuance by the Company of the Securities
has been registered under the 1933 Act, the Securities are being issued pursuant
to the Registration Statement and all of the Securities are freely transferable
and tradable by the Buyers without restriction. The Registration Statement is
effective and available for the issuance of the Purchased Shares thereunder and
the Company has not received any notice that the SEC has issued or intends to
issue a stop-order with respect to the Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The "Plan of Distribution" section under the Registration
Statement permits the issuance and sale of the Securities hereunder. Upon
receipt of the Purchased Shares and Warrant Shares, the Buyers will have good
and marketable title to such Purchased Shares and Warrant Shares.


--------------------------------------------------------------------------------



g. Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company is set forth in Schedule 3.1(g). All
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable and have been issued in compliance with all
applicable securities laws. Except as set forth in Schedule 3.1(g), no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as a result of the purchase and sale of the
Securities and except as disclosed in Schedule 3.1(g), there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. Except as set forth in
Schedule 3.1(g), the issue and sale of the Securities will not, immediately or
with the passage of time, obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Buyers) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
h. SEC Reports; Financial Statements. The Company has filed all reports required
to be filed by it under the 1933 Act and the 1934 Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof
(or such shorter period as the Company was required by law to file such reports)
(the foregoing materials being collectively referred to herein as the "SEC
Reports" and, together with the Schedules to this Agreement, the "Disclosure
Materials") on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. The Company has delivered to the Buyers a copy of all SEC Reports not
available on the EDGAR system. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the 1933 Act and the
1934 Act and the rules and regulations of the SEC promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Registration
Statement and any prospectus included therein, including the Prospectus and the
Prospectus Supplement, complied in all material respects with the requirements
of the 1933 Act and the 1934 Act and the rules and regulations of the SEC
promulgated thereunder, and none of such Registration Statement or any such
prospectus, including the Prospectus and the Prospectus Supplement, contain or
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the case of any prospectus in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved ("GAAP"), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
The Company does not have pending before the SEC any request for confidential
treatment of information.


--------------------------------------------------------------------------------



i. Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or the identity
of its auditors, (iv) other than as set forth in Schedule 3.1(i), the Company
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, (v) the Company has not issued any
equity securities to any officer, director or any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144 promulgated under the 1933 Act, as amended (or a successor rule
thereto) ("Rule 144") (an "Affiliate"), except pursuant to existing Company
stock option plans, (vi) the Company has not sold any assets, individually or in
the aggregate, in excess of $100,000 outside of the ordinary course of business
or (vii) the Company has not had capital expenditures, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business.
 
j. Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any claim, action or proceeding involving a claim of
violation of or liability under federal, state or foreign securities laws or a
claim of breach of fiduciary duty nor has any director or officer engaged in any
criminal activity. There has not been, and to the knowledge of the Company,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the 1934 Act
or the 1933 Act, including the Registration Statement.


--------------------------------------------------------------------------------



k. Labor Relations. No strike, work stoppage, slow down or other material labor
problem exists or, to the knowledge of the Company, is threatened or imminent
with respect to any of the employees of the Company or any Subsidiary.
 
l. Compliance. Except as set forth in Schedule 3.1(l), neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator,
governmental body, or regulatory or self-regulatory authority or (iii) is or has
been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
 
m. Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect ("Material
Permits"), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
n. Title to Assets. Except as disclosed in Schedule 3.1(n), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to their respective businesses and good and
marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance.


--------------------------------------------------------------------------------



o. Patents and Trademarks. Except as disclosed in Schedule 3.1(o), the Company
and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights that are necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
(collectively, the "Intellectual Property Rights"). None of the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned within two (2) years from the date of this
Agreement. Neither the Company nor any Subsidiary has received, since the date
of the latest audited financial statements included within the SEC Reports, a
written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
would not have a Material Adverse Effect. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable. There is no claim, action or
proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company or its Subsidiaries regarding its Intellectual
Property Rights.
 
p. Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost, except for cost increases being experienced by
public companies in similar businesses and risk categories.
 
q. Foreign Corrupt Practices. Neither the Company nor, to the knowledge of the
Company, any director, officer or employee acting on behalf of the Company or
any of its Subsidiaries has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
r. Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports filed at least ten (10) days prior to the date hereof, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
s. Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.


--------------------------------------------------------------------------------



t. Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls which the audit committee of the board of
directors reasonably believes is sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
u. Solvency. Based on the financial condition of the Company as of the date
hereof and as of the Closing Date (i) the Company's fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company's existing debts and other liabilities (including known contingent
liabilities) as they mature and (ii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid.
 
v. Placement Agent's Fees. The Company shall be responsible for the payment of
any placement agent's fees, financial advisory or consultancy fees, brokers'
commissions or finder's fee (other than for persons engaged by any Buyer or its
investment advisor) relating to or arising out of the transactions contemplated
hereby. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim. The Company
has engaged as placement agents in connection with the sale of the Securities
Punk, Ziegel & Company, L.P. and Maxim Group LLC (the "Placement Agents").
 
w. Integration. Neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company that would adversely affect eligibility to
use a Form S-3 registration statement for purposes of any applicable securities
laws or stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated, nor will the
Company or any of its Subsidiaries take any action or steps that would cause the
offering of the Securities to be so integrated with other offerings.
 
x. Listing and Maintenance Requirements. The Company has not, in the two (2)
years preceding the date hereof, received notice (written or oral) from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is currently in compliance with
all such listing and maintenance requirements and has no reason to believe that
it will not in the foreseeable future continue to be in compliance with all such
listing and maintenance requirements. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of any such Trading
Market and no approval of the stockholders of the Company is required for the
Company to issue and deliver to the Buyers the maximum number of shares of
Common Stock contemplated by this Agreement, including by reason of the issuance
of shares of Common Stock upon the issuance of the Warrant Shares upon exercise
in full of the Warrants.


--------------------------------------------------------------------------------



y. Registration Rights. No holder of securities of the Company has rights to the
registration of any securities of the Company because of the filing of the
Registration Statement or the issuance of the Securities hereunder that could
expose the Company to material liability or any Holder to any liability or that
could impair the Company's ability to consummate the issuance and sale of the
Securities in the manner, and at the times, contemplated hereby, which rights
have not been waived by the holder thereof as of the date hereof.
 
z. Investment Company. The Company is not, and is not an Affiliate of, an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.
 
aa. Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Buyers solely
as a result of the Buyers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company's issuance of the Securities and the Buyers' ownership of
the Securities.
 
bb. Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any of the Buyers or their agents or counsel with any
information that the Company believes constitutes material, non-public
information. The Company understands and confirms that the Buyers will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company. All disclosure provided to the Buyers regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company (including the Company's representations and warranties
set forth in this Agreement) are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
cc. Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 

--------------------------------------------------------------------------------



dd. Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and that no Buyer is an officer or
director of the Company. The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer's purchase of the Securities. The Company further represents to each Buyer
that the Company's decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.
 
ee. Registration Statement. The Company has prepared and filed the Registration
Statement in conformity with the requirements of the 1933 Act, which became
effective on February 15, 2007 (the "Effective Date"), including a base
prospectus relating to the Securities (the "Base Prospectus"), and such
amendments and supplements thereto as may have been required to the date of this
Agreement. The Registration Statement is effective under the 1933 Act and no
stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the Prospectus has been issued
by the SEC and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the SEC. The Company, if required by
the rules and regulations of the SEC, proposes to file the Prospectus (as
defined below), with the SEC pursuant to Rule 424(b). At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at the Closing Date, the Registration Statement and any
amendments thereto conformed and will conform in all material respects to the
requirements of the 1933 Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, conformed and will conform in all material respects to the requirements of
the 1933 Act and did not and will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
4. COVENANTS.
 
a. Best Efforts. Each party shall use its best efforts timely to satisfy each of
the covenants and the conditions to be satisfied by it as provided in Sections
5, 6 and 7 of this Agreement.
 
b. Maintenance of Registration Statement. For so long as any of the Warrants
remain outstanding, the Company shall use its reasonable best efforts to
maintain the effectiveness of the Registration Statement for the issuance
thereunder of the Warrant Shares; provided that, if at any time while the
Warrants are outstanding the Company shall be ineligible to utilize Form S-3 (or
any successor form) for the purpose of issuance of the Warrant Shares the
Company shall promptly amend the Registration Statement on such other form as
may be necessary to maintain the effectiveness of the Registration Statement for
this purpose.


--------------------------------------------------------------------------------



c. Prospectus Supplement, Form D and Blue Sky. On or before the execution of
this Agreement, the Company shall have delivered, and as soon as practicable
after the Closing the Company shall file, the Prospectus Supplement with respect
to the Purchased Shares as required under and in conformity with the 1933 Act,
including Rule 424(b) thereunder. If required, the Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.
 
d. Reporting Status. Until the date on which the Buyers shall have sold all the
Purchased Shares and Warrant Shares and none of the Warrants is outstanding (the
"Reporting Period"), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise permit such
termination.
 
e. Listing. The Company shall promptly secure the listing of all of the
Purchased Shares and Warrant Shares upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
shares of Common Stock from time to time issuable under the terms of the
Transaction Documents. So long as any Warrants are outstanding, the Company
shall maintain the Common Stock's authorization for listing thereon. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
from any market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(e).
 
f. Fees. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or broker's commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby. Except as otherwise set forth in this Agreement or in the
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with the sale of the Securities to the Buyers.
 
g. Disclosure of Transactions and Other Material Information. The Company shall,
on or before 8:30 a.m., Eastern Daylight Savings Time, on the first Business Day
following the execution and delivery of this Agreement, issue a press release
reasonably acceptable to the Buyers disclosing all material terms of the
transactions contemplated hereby (the "Press Release"). On or before 8:30 a.m.,
Eastern Daylight Savings Time, on the first Business Day following the execution
and delivery of this Agreement, the Company shall file a Current Report on Form
8-K describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act, and attaching the material
Transaction Documents (including, without limitation, this Agreement and the
form of the Warrants) as exhibits to such filing (including all attachments, the
"8-K Filing"). The Company acknowledges and covenants that from and after the
filing of the Press Release, no Buyer shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in such Press Release. The Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide any Buyer with any material nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the press release referred to in the first sentence of this Section
without the express written consent of such Buyer. Subject to the foregoing,
neither the Company nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations, including the applicable rules and regulations of any securities
market (provided that in the case of clause (i) each Buyer shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release). Other than in connection with the future SEC Reports, the
Company shall not disclose the name of any Buyer without the prior written
consent of such Buyer in any filing, announcement, release or otherwise.
 

--------------------------------------------------------------------------------



h. Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, from and after
the Closing Date, the number of shares of Common Stock issuable upon exercise of
the Warrants being issued at the Closing.
 
i. Use of Proceeds. The Company will use the proceeds from the sale of the
Securities as set forth in the Prospectus Supplement and not for the repayment
of long-term debt or any repurchase of capital securities.
 
5. TRANSFER AGENT INSTRUCTIONS.
 
The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue certificates or credit shares to the
applicable balance accounts at the Depository Trust Company if the Company is
then eligible to do so, registered in the name of each Buyer or its respective
nominee(s), for the Warrant Shares in such amounts as specified from time to
time by each Buyer to the Company upon exercise of the Warrants in the form of
Exhibit B attached hereto (the "Irrevocable Transfer Agent Instructions"). The
Company represents and warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5 will be given by the
Company to the Transfer Agent, and any subsequent transfer agent with respect to
the Securities, and that the Securities shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5 will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5, that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.
 

--------------------------------------------------------------------------------


 
6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Purchased Shares
and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:


a. Such Buyer shall have executed this Agreement and delivered the same to the
Company.
 
b. Such Buyer shall have delivered to the Company the Purchase Price for the
Purchased Shares and the related Warrants being purchased by such Buyer at the
Closing as provided for in Section 1(d) hereof.
 
c. The representations and warranties of such Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.


7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Purchased Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:


a. The Company shall have (i) executed and delivered to such Buyer each of the
Transaction Documents, (ii) caused the Transfer Agent to deliver certificates
representing the Purchased Shares being purchased by such Buyer at the Closing
pursuant to this Agreement and (iii) executed and delivered the related Warrants
(in such amounts as such Buyer shall request) being purchased by such Buyer at
the Closing pursuant to this Agreement.
 
b. The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit B attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.


--------------------------------------------------------------------------------



c. The Common Stock shall not have been suspended, as of the Closing Date, by
the SEC or any securities market from trading on such market nor shall
suspension by the SEC or any such market have been threatened, as of the Closing
Date, either (A) in writing by the SEC or any such principal market or (B) by
falling below the minimum listing maintenance requirements of such principal
market.
 
d. The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation, as amended to date (the "Articles of Incorporation")
as certified by the Secretary of State of Minnesota within 10 days of the
Closing Date.
 
e. The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specific date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.
 
f. The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Purchased Shares,
the Warrants and the Warrant Shares.
 
g. The Registration Statement shall be effective and available for the issuance
and sale of the Purchased Shares hereunder and the Company shall have delivered
to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.
 
8. MISCELLANEOUS.
 
a. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


--------------------------------------------------------------------------------



b. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.
 
d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
e. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their Affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Buyers who purchased at least a majority of the amount of the Purchased Shares,
or, if prior to the Closing Date, the Buyers listed on the Schedule of Buyers as
being obligated to purchase at least a majority of the amount of the Purchased
Shares. No provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Purchased Shares then outstanding. No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration also is
offered to all of the parties to the Transaction Documents, holders of Purchased
Shares, holders of the Warrants or holders of Warrant Shares, as the case may
be. The Company has not, directly or indirectly, made any agreements with any
Buyers relating to the terms or conditions of the transactions contemplated by
the Transaction Documents except as set forth in the Transaction Documents.
 
f. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 

--------------------------------------------------------------------------------



If to the Company:
 
IsoRay, Inc.
350 Hills Street, Suite 106
Richland, WA 99354
Facsimile No.: (509) 375-3473
Telephone No.: (509) 375-1202
Attn.: Roger Girard, Chief Executive Officer
 
If to the Transfer Agent:
 
Computershare Trust Company N.A.
350 Indiana Street, 8th Floor
Golden, Colorado 80401
Telephone: (303) 262-0710
Facsimile: (303) 262-0700
Attention: IsoRay, Inc. Representative
 
If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.


g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Purchased Shares or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of Purchased Shares representing at least a
majority of the number of the Purchased Shares. A Buyer may assign some or all
of its rights hereunder without the consent of the Company, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.
 
h. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
i. Survival. The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3, the agreements and covenants set forth in
Sections 4, 5 and 8 shall survive the Closing and the delivery and exercise of
Securities, as applicable. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.


--------------------------------------------------------------------------------



j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
k. Indemnification. (i) In consideration of each Buyer's execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their shareholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party that is not an Affiliate of such Indemnitee (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities or (iii) the status of such Buyer or holder of the Securities
as an investor in the Company. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
(ii) Promptly after receipt by an Indemnitee under this Section 8(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 8(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Buyers holding at
least a majority of the Purchased Shares. The Indemnitee shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or Indemnified Liabilities by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnitee that relates to such action or Indemnified Liabilities. The
indemnifying party shall keep the Indemnitee fully apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action shall not relieve such indemnifying party of
any liability to the Indemnitee under this Section 8(k), except to the extent
that the indemnifying party is prejudiced in its ability to defend such action.


--------------------------------------------------------------------------------



(iii) The indemnification required by this Section 8(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
 
(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.


l. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
m. Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.
 
n. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.


--------------------------------------------------------------------------------



o. Payment Set Aside. To the extent that the Company makes a payment or payments
to the Buyers hereunder or pursuant to any of the other Transaction Documents or
the Buyers enforce or exercise their rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
p. Independent Nature of Buyers' Obligations and Rights. The obligations of each
Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to the Securities Purchase Agreement to be duly executed as of
the date first written above.



 
COMPANY:
 
 
ISORAY, INC.
 
 
By: ______________________________________
        Name:
        Title:






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to the Securities Purchase Agreement to be duly executed as of
the date first written above.


Name of Investing Entity or Person: __________________________


Name to be listed on Stock Certificate (if different from above):
__________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________


Email Address of Authorized Signatory: ________________________________


Tax ID number of Investing Entity or Person: __________________________________


Address for Notice of Investing Entity or Person:






Address for Delivery of Securities for Investing Entity or Person (if different
from above):




Subscription Amount:


Number of Shares: __________________


Dollar Amount:      $_________________



 
BUYERS:
 
 
________________________________
Buyer Name
 
 
By: ______________________________
       Name:
       Title:

 
 

--------------------------------------------------------------------------------



 


SCHEDULE 3.1(a)


COMPANY’S SUBSIDIARIES


IsoRay Medical, Inc.
 
 
 



--------------------------------------------------------------------------------




SCHEDULE 3.1(g)


CAPITALIZATION


The Company’s Articles of Incorporation provide that the Company has the
authority to issue 200 million shares of capital stock, which are currently
divided into two classes as follows: 194 million shares of common stock, par
value of $0.001 per share; and 6 million shares of preferred stock, also with a
par value of $0.001 per share. As of March 21, 2007, the Company had 18,559,933
shares of common stock and 59,065 shares of Series B preferred stock
outstanding. The Company also had options to purchase 3,088,439 shares of common
stock, warrants to purchase 2,656,931 shares of common stock, and $355,000 in
principal amount of convertible debentures (convertible into common stock at
$4.15 per share) outstanding on that date.


 
On July 28, 2005, the Company adopted the Amended and Restated 2005 Stock Option
Plan (the "Option Plan") and the Amended and Restated 2005 Employee Stock Option
Plan (the "Employee Plan"), pursuant to which it may grant equity awards to
eligible persons. On August 15, 2006, the Company adopted the 2006 Director
Stock Option Plan (the “Director Plan”) pursuant to which it may grant equity
awards to eligible persons. The Option Plan allows the Board of Directors to
grant options to purchase up to 1,800,000 shares of common stock to directors,
officers, key employees and service providers of the Company, and the Employee
Plan allows the Board of Directors to grant options to purchase up to 2,000,000
shares of common stock to officers and key employees of the Company. The
Director Plan allows the Board of Directors to grant options to purchase up to
1,000,000 shares of common stock to directors of the Company. As of March 21,
2007, options to purchase 1,755,468 shares had been granted (net of
cancellations) under the Option Plan, options to purchase 1,882,754 shares had
been granted (net of cancellations) under the Employee Plan, and options to
purchase 250,000 shares had been granted under the Director Plan. Of these
options, 573,826 had been exercised under the Option Plan, 225,957 had been
exercised under the Employee Plan, and no options had been exercised under the
Director Plan, as of March 21, 2007.
 
Plan Category
 
Number of securities to be issued upon exercise of outstanding options, warrants
and rights (#)
 
Weighted-average exercise price of outstanding options, warrants and rights ($)
 
Number of securities remaining available for future issuance under equity
compensation plans
             
Equity compensation plans approved by shareholders
 
N/A
 
N/A
 
N/A
Equity compensation plans not approved by shareholders
 
3,088,439
 
$2.48
 
911,778
             
Total
 
3,088,439
 
$2.48
 
911,778




--------------------------------------------------------------------------------




SCHEDULE 3.1(i)


MATERIAL CHANGES


Preferred Dividends
On February 1, 2007, the Board of Directors declared a dividend on the Series B
Preferred Stock of all outstanding and cumulative dividends through December 31,
2006. The total dividend of $38,458 was paid on February 15, 2007.



--------------------------------------------------------------------------------




SCHEDULE 3.1(l)


COMPLIANCE


The Company has obtained a debt covenant waiver from the Benton-Franklin
Economic Development District as set forth below.



--------------------------------------------------------------------------------


 
[v069241_10-1benton.jpg]
 
 

--------------------------------------------------------------------------------




SCHEDULE 3.1(n)


TITLE TO ASSETS


Included on the Company’s books are assets leased under capital leases. These
assets include a hot cell and glovebox and they are owned by the lessor subject
to the terms of the lease agreements.


The Company has two notes payable to Benton-Franklin Economic Development
District (“BFEDD”) and Hanford Area Economic Investment Fund Committee
(“HAEIFC”). The BFEDD note is collateralized by substantially all of the
Company’s assets and is guaranteed by certain shareholders. The HAEIFC note is
collateralized by receivables, inventory, equipment, and certain life insurance
policies. A potion of the HAEIFC note is guaranteed by certain shareholders.



--------------------------------------------------------------------------------




SCHEDULE 3.1(o)


PATENTS AND TRADEMARKS


None.
 
 
 

--------------------------------------------------------------------------------


 